Citation Nr: 0837661	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-14 653	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to an increased rating for low back strain, 
currently rated as 10 percent disabling.



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 





REMAND

The veteran had active military service from July 2001 to 
November 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania. 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Review of 
the record discloses that the agency of original 
jurisdiction (AOJ) has not fulfilled its obligation to 
assist the veteran.  Specifically, the Board notes that in 
May 2006, the veteran gave the AOJ authorization to obtain 
private physical therapy records for January through March 
2006 at a facility located in Germany.  However, there is no 
indication that the AOJ made any attempt to obtain those 
records.  Because any records held by the veteran's private 
physical therapists could have a direct bearing on the issue 
on appeal, the Board must remand in order to obtain those 
medical records identified by the veteran.  (If any foreign 
caregiver does not provide copies to a third party, the 
veteran should be so informed and given another opportunity 
to provide the records himself.)

The Board also notes that in a VA medical record dated in 
March 2007, the veteran stated that he had seen private 
physical therapists and chiropractors.  The Board is unsure 
if the private physical therapists that the veteran referred 
to were those he saw in Germany, which he previously 
identified, or if the veteran saw other physical therapists.  
There is no indication that the AOJ made any attempt to 
identify the private physical therapists and chiropractors.  
The Board must therefore also remand in order to have the 
claimant identify the private physical therapists and 
chiropractors he referred to, and obtain any records held by 
those identified by the veteran.  

Furthermore, in the veteran's substantive appeal, he reported 
seeing a back specialist, and that he had x-rays from that 
specialist showing scoliosis that he wanted to present at his 
Board hearing.  The Board notes that such evidence was not 
obtained due solely to the veteran's failure to appear for 
the hearing.  However, because the Board is remanding to 
obtain other medical records, the AOJ should also seek to 
identify the back specialist mentioned by the veteran, and to 
identify and obtain any medical records from that specialist, 
including any x-ray reports.  The AOJ should also seek to 
identify and obtain any medical records from any other 
medical professionals identified by the veteran.

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that the VCAA notification 
required for an increased rating claim must include certain 
specifics.  Section 5103(a) of title 38 of the United States 
Code requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate an increased rating claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation--e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  In order to ensure 
compliance with these notification requirements, the AOJ 
should issue a notification letter that complies with these 
requirements and thereafter re-adjudicate the claim for 
increase.

Accordingly, the case is REMANDED to the AOJ for the 
following actions:

1.  The AOJ should notify the claimant 
that, to substantiate a claim for an 
increased rating for his low back strain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life should be submitted.  The 
claimant must be notified that the 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
provide for a range in severity from 
noncompensable to as much as 100 percent 
for his disability, based on the nature 
of the symptoms of the condition for 
which compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  38 
C.F.R. § 4.71a (2007).  In this instance, 
the notice should include information 
about the rating criteria used to rate 
the veteran's disability and what is 
required to obtain a higher rating under 
38 C.F.R. § 4.71a (2002) and 38 C.F.R. 
§ 4.71a (2007).  The notice must also 
provide examples of the types of medical 
and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation--
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability.  
Vazquez-Flores, supra.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The records sought should include 
any medical records generated by the 
private physical therapists that the 
veteran identified, the private physical 
therapists and chiropractors the veteran 
referred to in March 2007 at a VA medical 
appointment, and the back specialist the 
veteran referred to in his substantive 
appeal.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran that have not been secured 
previously.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him of 
this and ask him to provide a copy of 
additional medical records he may have 
obtained on his own that have not been 
secured previously.

3.  After the records have been obtained, 
if any of them are not in English, 
written English translations of the 
records should be made and associated 
with the claim file.

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the veteran should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required by the 
veteran until he is notified by the AOJ.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the AOJ.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

